Exhibit 10.17
 
 
PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of this 1st day of
May, 2017 (the “Effective Date”) by and between FAAC INCORPORATED, a Michigan
corporation (“Purchaser”) and OAK VALLEY 1229, LLC, a Michigan limited liability
company (“Seller”).
W I T N E S S E T H:
WHEREAS, Seller is the owner of a parcel of land of approximately 2.46 acres
improved with a certain one story building containing approximately 17,200
square feet of space commonly known as 1229 Oak Valley Drive, Ann Arbor,
Washtenaw County, Michigan; and
WHEREAS, Purchaser desires to purchase the Property (as hereinafter defined)
from Seller, upon the terms and conditions as set forth in this Agreement; and
WHEREAS, Seller desires to sell the Property to Purchaser, upon the terms and
conditions as set forth in this Agreement.
NOW, THEREFORE, in consideration of TEN DOLLARS ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and the foregoing recitals, which are incorporated herein by this
reference, Seller and Purchaser agree as follows:
1.       Sale of Property.  Seller agrees to sell to Purchaser and Purchaser
agrees to purchase from Seller, the Real Property, Personal Property, Permits,
Warranties and Plans (as each such term is defined herein, collectively, the
“Property”):
1.1        Real Property.  The parcel of land and appurtenant easements or other
rights more particularly described on Exhibit A attached hereto (collectively,
the “Land”), including, without limitation, all easements necessary to provide
pedestrian and vehicular access to publicly dedicated streets from each driveway
on the Land, together with (i) all building structures, improvements and
fixtures located on the Land, including, without limitation, all heating,
lighting, plumbing, electrical and air-conditioning fixtures (collectively, the
“Improvements”), and (ii) all easements, air, mineral and riparian rights, all
development rights and all rights, privileges, servitudes and appurtenances
thereunto belonging or appertaining, including all right, title and interest of
Seller, if any, in and to the streets, alleys and rights-of-way adjacent to the
Land and the Improvements (collectively, the “Real Property”).
1.2        Personal Property.  Any fixtures, personalty, equipment, personal
property, landscaping equipment and all heating, lighting, plumbing, electrical
and air‑conditioning fixtures and equipment, owned by Seller and situated in or
about the Real Property and used in the operation of the Property (the “Personal
Property”).
1.3        Permits.  Any licenses, permits, certificates of occupancy and
franchises for the Property (the “Permits”), to the extent such Permits are
assignable.
1

--------------------------------------------------------------------------------

1.4        Warranties.  Seller’s interests in all unexpired warranties and
guaranties, if any, given to, assigned to or benefiting Seller or the Real
Property or the Personal Property regarding the acquisition, construction,
design, use, operation, management or maintenance of the Real Property or the
Personal Property (the “Warranties”).
1.5        Plans.  All plans and specifications, if any, in Seller’s possession
or control, relating to the construction of the Improvements (the “Plans”).
2.       Purchase Price.
2.1        Purchase Price.  Purchaser shall pay to Seller, as consideration for
the purchase of the Property, the sum of TWO MILLION FIFTY THOUSAND AND
NO/100THS DOLLARS ($2,050,000.00) (the “Purchase Price”).  The Purchase Price,
plus or minus prorations and other adjustments as provided in this Agreement, if
any, shall be due at Closing and shall be paid by wire transfer of immediately
available funds paid to Seller on the Closing Date (as hereinafter defined).
3.       Earnest Money.  Within five (5) business days after the Effective Date,
Purchaser is depositing with Seller, in escrow, the sum of Fifty Thousand and
no/100 Dollars ($50,000.00) (the “Earnest Money”), in good funds, either by
certified bank or cashier’s check or by federal wire transfer.  Seller shall
hold the Earnest Money in a non-interest-bearing account in accordance with the
terms and conditions hereof. In the event that Purchaser does not terminate this
Agreement under paragraph 4 hereof by May 15, 2017, except as otherwise provided
in paragraph 11 below, TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) of the Earnest
Money shall be non-refundable to Purchaser and shall be retained by Seller.  In
the event that this transaction fails to close for any reason, TWENTY-FIVE
THOUSAND DOLLARS ($25,000.00) of the Earnest Money shall be refunded to
Purchaser.
4.       Investigation Period.
4.1        Investigation.  No later than five (5) days after the Effective Date,
Seller shall deliver to Purchaser the following documents to the extent in the
possession of Seller: (i) all plans and specifications for the Property,
including, without limitation, the most recent ALTA survey of the Property or
any other survey of the Property, if any; (ii) any previous title reports and
legible copies of all exceptions thereto, if any; (iii) any environmental
reports, soil test reports, soil boring reports of the Property, and, at
Purchaser’s option, Seller shall cooperate with Purchaser to have any such
reports certified to Purchaser; (iv) any physical inspection reports of the
Property, and, at Purchaser’s option, Seller shall cooperate with Purchaser to
have any such reports certified to Purchaser; (v) any letters or orders from the
applicable municipality for the Property relating to violations at the Property;
(viii) copies of any Warranties including, without limitation, any roof,
construction and HVAC warranties; and (ix) copies of any Permits including,
without limitation, all certificates of occupancy. In addition, Seller shall
promptly deliver to Purchaser all other documents in Seller’s possession
reasonably requested by Purchaser. Purchaser shall have until May 15, 2017
(herein, the “Investigation Period”) in which to undertake the following tests
and studies which Purchaser, in its sole discretion, deems necessary to
determine the feasibility of its acquisition: make soil, ground water,
environmental and engineering tests, inspect and audit the Property and records
of Seller with respect thereto for
2

--------------------------------------------------------------------------------

such purposes as Purchaser may require in order for Purchaser to ascertain, in
its reasonable discretion, that the environmental condition of the Real Property
is satisfactory, that the soil condition of the Real Property is satisfactory,
and that the Real Property is not located in a flood hazard or wetlands area as
designated by any governmental authority. Seller shall cooperate with Purchaser
in the performance of its due diligence. If during the Investigation Period
Purchaser elects not to proceed with the transaction contemplated herein because
it reasonably determined that the condition of the Real Property does not meet
the requirements of this paragraph 4.1 or it is dissatisfied with the state of
title to the Real Property or items shown on the Survey (as hereinafter
defined), Purchaser may terminate this Agreement by notifying Seller in writing
of such election and receive a refund of the Earnest Money.  Purchaser shall
notify Seller, on or before the expiration of the Investigation Period, whether
it desires to proceed with this transaction. A failure to so notify Seller on or
before the expiration of the Investigation Period shall be deemed as notice to
Seller that Purchaser is satisfied with its investigation of the Real Property
and that it waives this condition precedent to Closing.
5.       Title Requirements, Survey and Permitted Exceptions.
5.1        Title Evidence.  Within ten (10) days after the Effective Date,
Purchaser shall cause Title Source, Inc., as agent for Fidelity National Title
Insurance Company (the “Title Company”), having its office at 201 West Big
Beaver Road, Suite 160, Troy, Michigan, 48084-4169, Attention: Robert Powell,
telephone (313) 877-1776, to furnish to Purchaser an ALTA Form B owner’s
commitment for title insurance (the “Title Commitment”) covering the Real
Property (together with legible copies of the exception documents referenced
therein) pursuant to which Title Commitment the Title Company shall agree to
issue to Purchaser, upon the Closing of the purchase of the Property, an ALTA
owner’s title insurance policy for the Property in the amount of the Purchase
Price, without exception for any matters except as described in this Article 5
(the “Buyer’s Title Policy”).
5.2        Survey.  Within twenty (20) days after the Effective Date, Seller
shall furnish to Purchaser a new survey or updated survey of the Real Property
in accordance with current ALTA standards (the “Survey”).
5.3        Objections; Cure of Title and Survey Objections.  On or before ten
(10) days after receipt of the Title Commitment and the Survey, Purchaser may
make written objections (“Objections”) to the form and/or contents of the Title
Commitment or the Survey.  Purchaser’s failure to make objections within such
time period shall constitute Purchaser’s waiver of Objections. Any matter shown
on the Title Commitment (except the lien documents securing any monetary liens)
or on the Survey which is not objected to by Purchaser shall be a “Permitted
Exception” hereunder.  Seller will have ten (10) days after receipt of the
Objections to attempt to cure the Objections.  If Seller is unwilling or unable
to cure the Objections within such ten (10) day period, Purchaser’s may elect to
do any of the following by delivering written notice thereof to Seller on or
before the expiration of the Investigation Period:
(a)             Terminate this Agreement, in which event neither party shall
have any further rights or obligations hereunder except for those matters which
specifically survive the expiration or termination of this Agreement; or
3

--------------------------------------------------------------------------------

(b)            Waive the Objections and proceed to close on the Property subject
thereto.  In the event that that an objection may be cured with the payment of
money, Purchaser may elect to close and the amount necessary to cure the
objection shall be paid from the proceeds payable to the Seller hereunder at
Closing.  If Purchaser does not timely make the required election in writing,
then Purchaser shall be deemed to have made the election provided in clause (a)
hereof.
In the event that after issuance of the Title Commitment a new exception is
added to the Title Commitment, Purchaser shall again have the foregoing rights
as to the new matter.  Notwithstanding the foregoing, in no event shall
Purchaser be required to object to any monetary liens of any kind or nature all
of which Seller shall cause to be released at Closing.
6.       Conditions Precedent to Closing.  Closing on the purchase of the
Property hereunder shall be and hereby is conditioned upon satisfaction of each
of the following conditions (collectively, the “Conditions Precedent”):
6.1         Seller shall have performed all of the obligations required to be
performed by Seller under this Agreement, as and when required by this
Agreement, in all material respects;
6.2         The representations and warranties of Seller as set forth in this
Agreement made by Seller shall be, in all material respects, true, correct and
complete;
6.3         Seller shall have performed each and every agreement to be performed
by Seller pursuant to this Agreement;
6.4         As of the Closing, the Title Company shall have issued or shall have
committed to issue, upon the sole condition of the payment of its regularly
scheduled premium, the Purchaser’s title insurance policy in the form required
under this Agreement;
6.5         As of the Closing, there shall have occurred no casualty of a
material nature to the Property (“material”, for this purpose being defined as
costing in excess of $100,000 to repair) or condemnation or threat of
condemnation by any applicable governmental authority affecting all or any part
of the Property; and
6.6         If the Property is subject to a declaration of covenants, conditions
and restrictions, condominium declaration or similar instrument (“CCRs”)
governing or affecting the use, operation, maintenance, management or
improvement of the Property, at the Closing, or if one or more easements are
required to provide access to a public way over the land of others
(“Easements”), Seller shall deliver to Purchaser (i) estoppel certificates, in
form and substance reasonably satisfactory to Purchaser, from the declarant,
Association (as hereinafter defined), committee, agent or other person or entity
having governing or approval rights under the CCRs and the party burdened by any
Easement, and (ii) a recordable assignment, in form and substance satisfactory
to Purchaser, assigning any and all developer, declarant or other related rights
or interests of Seller (or any affiliate of Seller) in or under the CCRs, if
Seller (or such affiliate) holds such rights or interests and an assignment of
the Easement or including same in the legal description of the deed all of which
shall include any required consents to this transaction.
4

--------------------------------------------------------------------------------

If any of the Conditions Precedent listed above have not been satisfied on or
before the Closing Date, this Agreement may be canceled by Purchaser, at
Purchaser’s option, by written notice from Purchaser to Seller given on or
before the Closing Date and Purchaser shall receive a refund of the Earnest
Money or Purchaser may extend the Closing Date for a reasonable period for
Seller to attempt to satisfy the foregoing conditions precedent and, if Seller
again fails to satisfy the foregoing conditions precedent during such extended
period, Purchaser shall again have the rights under this sentence. Upon such
cancellation, this Agreement shall terminate except for obligations which
expressly survive the termination or cancellation of this Agreement, and
Purchaser shall receive a refund of the Earnest Money and neither party shall
have any obligations to the other thereafter.  Purchaser shall have the right to
unilaterally waive any Conditions Precedent by written notice to Seller.
At all times prior to Closing Seller shall:
(a) Refrain from transferring any of the Property or creating on the Property
any easements, liens, mortgages, encumbrances or other interests which would
affect the Property or Seller’s ability to comply with the terms of this
Agreement;


(b) Refrain from entering into any contracts or other commitments regarding the
Property, other than in the ordinary and usual course of business, which may be
cancelled at Closing without penalty, and which shall be cancelled by Seller at
Closing, without the prior written consent of Purchaser;


(c) Keep in effect Seller’s existing policies of insurance insuring the
Property;


(d) Refrain from storing, treating, or disposing on the Property any Hazardous
or Toxic Substance, as defined hereafter. The term “Hazardous or Toxic
Substances,” as used in this Agreement, means any substance the generation,
storage, treatment disposal, or transportation of which is prohibited or
regulated by any law or governmental regulation having as its object the
protection of public health, natural resources, or the environment, including,
by way of illustration only, the following: the Resource Conservation and
Recovery Act; the Toxic Substances Control Act; the Clean Air Act; the Federal
Water Pollution Control Act; the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980; the Clean Water Act and all applicable
State of Michigan environmental acts (collectively, “Environmental Laws”);
 
(e)                  Promptly (within three (3) business days after receipt)
furnish Purchaser with a copy of all notices of violation of laws or municipal
ordinances, regulations, orders or requirements of departments of housing,
building, fire, labor, health, or other state, city or municipal departments or
other governmental authorities having jurisdiction against or affecting the
Property or the use or operation thereof and a copy of all notices of claims or
potential claims from any such governmental authority; and
 
(f)                   From the Effective Date through the earlier of the
termination of this Agreement or Closing, Seller will not negotiate with any
third party, other than Purchaser, the sale or other disposition of the
Property, or enter into any contract (whether binding or not) regarding the sale
or other disposition of the Property.


5

--------------------------------------------------------------------------------

7.       Closing.
7.1        Closing Date.  The consummation of the purchase of the Property
contemplated by this Agreement (the “Closing”) shall take place at the offices
of the Title Company on a date selected by Purchaser but not later than July 1,
2017 (the “Closing Date”) or at such other place and time as Purchaser and
Seller may agree to in writing.  The Closing may take place through an escrow
with the Title Company.
7.2        Seller’s Obligations at Closing.  On the Closing Date, Seller shall
execute and/or deliver to Purchaser, through the Title Company as applicable,
the following:
(a)             Deed.  A Warranty Deed (the “Deed”) for the Property,
substantially in the form attached hereto as Exhibit C, conveying the Real
Property to Purchaser, subject only to the Permitted Exceptions.
(b)            Bill of Sale.  A warranty Bill of Sale, substantially in the form
attached hereto as Exhibit D, conveying the Personal Property, if any, to
Purchaser in an “AS IS, WHERE IS” physical condition. Such Bill of Sale shall
provide for a warranty of title and that the Personal Property is being conveyed
lien free.
(c)            Assignment and Assumption of Permits, Plans and Warranties.  A
Blanket Transfer, Assignment and Assumption, substantially in the form attached
hereto as Exhibit E (the “Blanket Assignment”), assigning Seller’s interest in
the Permits, Plans and Warranties for the Property to Purchaser.
(d)            Original Documents.  Original copies of the Permits, the
Warranties, and the Plans for the Property to the extent they exist and are in
Seller’s possession.
(e)             FIRPTA Affidavit.  A non-foreign affidavit properly executed and
containing such information as is required by IRC Section 1445(b)(2) and its
regulations.
(f)            Owner’s Title Insurance Policy.  An owner’s title insurance
policy or “marked up” Title Commitment for the Real Property insuring fee simple
title to each Real Property to Purchaser in a face amount equal to the Purchase
Price and containing no exceptions other than the Permitted Exceptions and other
exceptions, if any, to which Purchaser may consent.
(g)            Title Documents.  Such affidavits of Seller or other documents as
may be reasonably required by Title Company in order to record the closing
documents and issue the Buyer’s Title Policy.
(h)            Closing Statement.  A closing statement setting forth the
Purchase Price, adjustments, prorations and closing costs as set forth herein.
(i)             Keys.  Any keys, computer key cards or access codes or devices
for entry upon the Property and all rooms contained therein.
6

--------------------------------------------------------------------------------

(j)              Termination of Lease.  A termination of the Lease (as
hereinafter defined) (the “Termination of Lease”).
(k)            Additional Documents.  Such other documents as may be required by
the terms and conditions of this Agreement.
7.3        Purchaser’s Obligations at Closing.  On the Closing Date, Purchaser
shall execute and/or deliver to Seller, through the Title Company as applicable,
the following with respect to the Property:
(a)             Purchase Price.  The Purchase Price payable at Closing by wire
transfer on the Closing Date.
(b)             Blanket Assignment.  The Blanket Assignment.
(c)             Termination of Lease.  The Termination of Lease.
(d)             Title Documents.  Such affidavits of Purchaser or other
documents as may be reasonably required by Title Company in order to record the
closing documents and issue the Buyer’s Title Policy.
(e)             Closing Statement.  A closing statement setting forth the
Purchase Price, the adjustments, prorations and Closing costs as set forth
herein.
(f)             Additional Documents.  Such other documents as may be required
by this Agreement.
7.4        Closing Costs.
(a)             Seller shall pay the following costs and expenses in connection
with the Closing for the Property:
(i)
One-half (½) of the fees of the Title Company for its escrow services;

(ii)
Its costs of document preparation and its attorneys’ fees;

(iii)
The title search fee and the premium payable for the owner’s coverage title
insurance policy issued by the Title Company;

(iv)
Transfer taxes and other taxes assessed by the State of Michigan or any county
or municipality thereof due upon the sale of the Property or any portion
thereof, including sales taxes, if any, due upon the sale of the Personal
Property;

(v)
The cost of the Survey; and

(vi)
All costs customarily paid by sellers in connection with real estate
transactions in Washtenaw County, Michigan.

 
7

--------------------------------------------------------------------------------

(b)            Purchaser shall pay all other costs, including, without
limitation, the following costs, arising in connection with the Closing:
(i)
One-half (½) of the fees of Title Company for its escrow services;

(ii)
All recording fees for recording the deed;

(iii)
All due diligence or inspection costs incurred by Purchaser; and

(iv)
Its cost of document preparation and its attorneys’ fees.

7.5        Prorations.  The following items shall be prorated between Seller and
Purchaser, as of 12:01 a.m. on the Closing Date (the “Proration Date”):
(a)             Property Taxes.  Since the Purchaser is the current tenant of
the Property pursuant to a certain Lease Agreement (as amended, the “Lease”)
dated April 8, 1997 between AMR Holdings, L.L.C., predecessor in interest to
Seller and Purchaser, as amended, there shall be no proration of city, state and
county ad valorem taxes for the Property and Purchaser shall be responsible for
all such taxes and assessments. If Seller has engaged or will engage prior to
the Closing, consultants for the purpose of protesting the amount of taxes or
the assessed valuation for certain tax periods for the Property (“Protest
Proceedings”), any cash refunds or proceeds actually distributed (collectively,
“Cash Refunds”) will be paid to Purchaser (including interest thereon) on
account of a favorable determination, after deduction of costs and expenses
incurred for such Protest Proceedings. Seller and Purchaser agree to notify the
other in writing of any receipt of a Cash Refund within fifteen (15) business
days of receipt of such Cash Refund.  To the extent either party obtains a Cash
Refund, a portion of which is owed to the other party, the receiving party shall
deliver the Cash Refund to the other party within fifteen (15) Business Days of
its receipt.  Seller agrees to execute such document or documents as may be
necessary to substitute Purchaser as a party to any Protest Proceedings.
(b)            Operating Expense and Utility Charges.  Since Purchaser was
responsible for all operating expenses of the Property under the Lease there
shall be no proration of such items.
(c)             Rent. Seller hereby agrees to waive and abate Basic Rent under
the Lease from and after March 1, 2017 if this transaction closes. Purchaser
shall receive a per diem credit at Closing in the amount of Two Hundred
Sixty-two and 50/100 Dollars ($262.50) (the “Per Diem”) per day that the Closing
occurs prior to July 1, 2017.  In the event that the Closing occurs after July
1, 2017 Seller shall receive a credit in the amount of the Per Diem for each day
after July 1, 2017, that the Closing occurs. If this Agreement terminates for
any reason, all unpaid Basic Rent accrued from March 1, 2017 shall be
immediately paid to Seller.
(d)            Association Dues.  The annual dues of the Association, as such
term is defined below, for the current year, shall be prorated as of the Closing
Date.
8

--------------------------------------------------------------------------------

8.      Damage.  If, prior to the Closing Date, a material portion of the
Property is damaged by fire casualty, the elements or any other cause
(“material”, for this purpose being defined as damage to the Property in excess
of $100,000.00), Seller shall immediately give notice to Purchaser of such fact
and at Purchaser’s option (to be exercised within fifteen (15) days after
Seller’s notice) Purchaser may either: elect to proceed with the Closing or
terminate this Agreement and receive a refund of its Earnest Money, in which
event neither party will have any further obligations under this Agreement,
except for those obligations which expressly survive the termination hereof.  If
Purchaser fails to elect to terminate despite such damage, there shall be no
reduction in the Purchase Price, and Seller shall assign to Purchaser at the
Closing all of Seller’s right, title and interest to receive the proceeds of all
insurance related to such damage, and further, Seller shall pay to Purchaser the
amount of any “deductible” which is not funded by the insurance proceeds.
9.      Condemnation.  If, prior to the Closing Date, eminent domain proceedings
are commenced against all or any part of the Property, Seller shall immediately
give notice to Purchaser of such fact and at Purchaser’s option (to be exercised
within fifteen (15) days after Seller’s notice), this Agreement as to the
Property shall terminate and receive a refund of its Earnest Money, in which
event neither party will have further obligations under this Agreement, except
for those obligations which expressly survive the termination of this
Agreement.  If Purchaser shall fail to give such notice then there shall be no
reduction in the Purchase Price, and Seller shall assign to Purchaser at the
Closing Date all of Seller’s right, title and interest in and to any award made
or to be made in the condemnation proceedings.  Prior to the Closing Date,
Seller shall not designate counsel, appear in, or otherwise act with respect to
the condemnation proceedings without Purchaser’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed.
10.    Representations and Warranties.
10.1      Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser that the following are true and correct as of the date of
this Agreement and shall be true and correct as of the Closing Date:
(a)            Seller is a Michigan limited liability company duly formed and in
good standing under the laws of the State of Michigan and authorized to do
business in the State of Michigan and is authorized to consummate the
transactions contemplated by this Agreement.
(b)             The execution of this Agreement and all documents and
instruments executed pursuant to this Agreement by Seller, the delivery thereof
to Purchaser, Seller’s performance hereof and the transactions contemplated
hereby have been duly authorized by all requisite action on the part of Seller
and do not conflict with or result in a violation of Seller’s Articles of
Organization or Operating Agreement or any agreement, contract, judgment, order
or decree of any court or proceeding to which Seller is a party or by which
Seller is bound and all such documents are valid and binding obligations of
Seller and are enforceable in accordance with their terms.
9

--------------------------------------------------------------------------------

(c)             Seller holds fee title to the Real Property, to its knowledge,
subject only to the Permitted Exceptions and those building and use
restrictions, easements and zoning ordinances, if any, of record.
(d)            Seller is not a “foreign person”, “foreign partnership”, “foreign
trust” or “foreign estate” as those terms are defined in Section 1445 of the
Internal Revenue Code.
(e)            There is no action, litigation, investigation, condemnation or
proceeding of any kind, pending or, to Seller’s knowledge, threatened against
any portion of the Property or against Seller which would prevent or prohibit
this transaction or which would have a material adverse effect upon any portion
of the Property or which would result in the imposition of any lien or charge
upon the Property. Seller has not received any notice of any existing or
threatened condemnation or other legal action of any kind involving the Property
or its operation.
(f)             There are no leases effecting the Property or any other
agreement giving possession of all or any part of the Property to a third party
except for the Lease. No  party has an option to purchase the Property or any
part thereof or any right of first refusal to purchase or lease all or any part
of the Property.
(g)            There are, to Seller’s knowledge, no existing violations of any
laws, zoning ordinances, regulations, orders or requirements of departments of
housing, building, fire, labor, health, or other municipal departments or other
governmental authorities having jurisdiction against or affecting the Property.
(h)            To Seller’s knowledge, no Hazardous or Toxic Substances have been
released into or deposited upon or below the surface of the Property or into any
water systems on or below the surface of the Property or stored or used on or in
the Property or any property adjacent to the Property or in the vicinity of the
Property by the Seller which could impact the Property.
(i)              Seller is not subject to any state or federal tax liens of any
kind or nature or any commitment, obligation, or agreement in favor of a third
party, including, but not limited to, any right of first refusal, redemption
rights, option to purchase, management or leasing agreements.
(j)              There is, to Seller’s knowledge, no assessment presently
outstanding or unpaid for local improvements or otherwise which has or may
become a lien against the Property. Further, Seller knows of no public
improvements which have been ordered to be made and/or which have not heretofore
been completed, assessed and paid for. Seller has received no written notice of
any zoning proceedings concerning the Property, nor has Seller received written
notice from any governmental agency or authority or other party concerning any
prospective zoning proceeding which may affect the Property.
(k)             Seller has not received any notice from, nor filed any notice or
application with, any governmental authority concerning any Hazardous or Toxic
Substance.
10

--------------------------------------------------------------------------------

(l)              Seller has not contracted for any services or employment and
has made no commitments or obligations which will affect the Purchaser.
(m)           Seller is a member of a condominium association (“Association”)
due to its ownership of the Property.  All Association fees and expenses due
from the Property or the owner thereof have been paid in full and the annual
amount due is approximately $600.00. To Seller’s knowledge, there are no special
assessments contemplated by the Association.
(n)            The documents and materials delivered to Purchaser pursuant to
this Agreement are true, correct and complete in all material respects and
constitute all such documents and materials.
(o)            There are, to Seller’s knowledge, no attachments, executions or
assignment for the benefit of creditors or voluntary proceedings in bankruptcy
or under any other debtor relief laws contemplated by or pending or threatened
by or against Seller and there is no pending or threatened action, suit,
arbitration, claim or proceeding against Seller or any of its principals that
could adversely affect its ability to perform its obligations under this
Agreement and consummate the sale of the Property pursuant hereto.
(p)            Seller and each person or entity owning an interest in Seller is
(i) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (ii) not a person or entity with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, and (iii)
not an Embargoed Person (as hereinafter defined), (b) none of the funds or other
assets of Seller constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person, and (c) no Embargoed Person has any
interest of any nature whatsoever in Seller (whether directly or indirectly). 
The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., the
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder.
Seller’s representations and warranties as contained herein shall not merge with
the Deed and shall survive Closing.
10.2      Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to Seller that the following are true and correct as of
the date of this Agreement and shall be true and correct as of the Closing Date:
(a)            Purchaser is a corporation duly formed and in good standing and
is authorized to consummate the transactions contemplated by this Agreement and
this transaction.
(b)            The execution of this Agreement and all documents and instruments
executed pursuant to this Agreement by Purchaser, the delivery thereof to
Seller, Purchaser’s performance hereof and the transactions contemplated hereby
have been duly authorized by all
11

--------------------------------------------------------------------------------

requisite corporate action on the part of Purchaser and do not conflict with or
result in a violation of Purchaser’s organizational documents or any judgment,
order or decree of any court or proceeding to which Purchaser is a party and all
such documents are valid and binding obligations of Purchaser and are
enforceable in accordance with their terms.
(c)             Purchaser represents and acknowledges that it and/or its
affiliate has been in possession of the Real Property under the Lease.  It
understands and acknowledges that, except as provided herein, Seller is making
no warranties or representations with respect to the physical condition of the
Real Property and the Purchaser will be taking the Real Property at Closing in
its “AS IS, WHERE IS” condition.
11.    Default.
11.1     Default by Seller.  If within ten (10) business days after notice,
Seller fails to perform any of its covenants under this Agreement, or if Seller
otherwise defaults hereunder, Purchaser shall have, as its sole and exclusive
remedy either: (i) the right of specific performance of all provisions of this
Agreement against Seller, or (ii) Purchaser, at its option, may elect to
terminate this Agreement and receive a refund of the Earnest Money, as its sole
and exclusive remedy.
11.2      Default by Purchaser.  If within ten (10) business days after notice,
Purchaser fails to close the transaction described herein at the time required
herein, Seller may retain Twenty-five Thousand Dollars ($25,000.00) as
liquidated damages. Seller hereby acknowledges and agrees that the foregoing
shall constitute Seller’s sole and exclusive remedy hereunder.  Seller agrees to
accept such sum as its total damages and relief hereunder in such event.
12.    Broker.
12.1      Broker.  If, and only if, and only in the event that the transaction
contemplated by this Agreement closes, a brokerage fee shall be payable by
Purchaser to Mohr Partners (“Broker”) pursuant to a separate agreement.  Seller
and Purchaser warrant each to the other that, except for the Broker, they have
not dealt with any real estate broker or sales-person with regard to this
transaction.  Purchaser agrees to indemnify and hold harmless Seller from any
and all commissions claimed by the Broker or any other broker or third party
arising by virtue of this transaction whose commissions might legally arise from
acts of Purchaser.  Seller agrees to indemnify and hold harmless Purchaser from
any and all commissions claimed by any broker (other than the Broker) or third
party arising by virtue of this transaction whose commissions might legally
arise from acts of Seller.  The obligations of indemnity of Purchaser and Seller
as contained in this Section 12.1 shall survive the Closing.
13.    Miscellaneous.
13.1     Assignment.  Purchaser may not assign its rights under this Agreement
without the prior written consent of Seller not to be unreasonably withheld,
conditioned or delayed; provided, however, Purchaser may, without the prior
consent of Seller, assign its rights under this Agreement to any trust,
corporation, partnership or limited liability company affiliated with,
controlling, controlled by or under common control with Purchaser.  Any
assignment shall
12

--------------------------------------------------------------------------------

be subject to all the provisions, terms, covenants and conditions of this
Agreement, and upon assignment, the assignor shall, be released from all of its
obligations under this Agreement.
13.2      Notices.  All notices which are required or permitted hereunder must
be in writing and shall be deemed to have been given, delivered or made, as the
case may be, (notwithstanding lack of actual receipt by the addressee) (i) when
delivered by personal delivery, (ii) three (3) business days after having been
deposited in the United States mail, certified or registered, return receipt
requested, sufficient postage affixed and prepaid, (iii) one (1) business day
after having been deposited with an expedited, overnight courier service (such
as by way of example but not limitation, U.S. Express Mail, Federal Express or
UPS), or (iv) when delivered by facsimile, which facsimile is followed by
delivery by an expedited, overnight courier service, addressed to the party to
whom notice is intended to be given at the address set forth below:
Purchaser:                             FAAC Incorporated
1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Attention: Mr. Thomas Paup
Telephone No. (734) 761-5836


With a copy to:                    FAAC Incorporated
1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Attention: General Counsel
Telephone No. (734) 761-____


And a copy to:                     Honigman Miller Schwartz and Cohn LLP
39400 Woodward Avenue
Suite 101
Bloomfield Hills, MI  48304-5151
Attn:  Howard Goldman, Esq.
Telephone Number: (248) 566-8462



Seller:
Oak Valley 1229, LLC

c/o AMR Development, LLC
1182 Oak Valley Drive
Ann Arbor, Michigan 48108
Attention: Albert Rodriguez
Telephone No. (734) ___-____3777


With copies to:                     Robert A. Peurach
41740 Six Mile Rd., Ste. 101
Northville, MI  48168
Telephone No. (248) 349-0500


Any party may change the address to which its notices are sent by giving the
other party written notice of any such change in the manner provided in this
Section, but notice of change of address is effective only upon receipt.
13

--------------------------------------------------------------------------------

13.3      Entire Agreement.  This Agreement embodies and constitutes the entire
understanding among the parties with respect to the transaction contemplated
herein, and all prior or contemporaneous agreements, understandings,
representations and statements, oral or written, are merged into this
Agreement.  Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument. The terms hereof shall survive the Closing and shall
not merge with the Deed.
13.4      Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan.
13.5      Headings.  Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.
13.6      Binding Effect.  Subject to the provisions of Section 13.1, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their heirs, personal representatives, successors and assigns.
13.7      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, but
all such counterparts together shall constitute one and the same instrument.
13.8      Interpretation.  Whenever the context hereof shall so require, the
singular shall include the plural, the male gender shall include the female
gender and neuter and vice versa.  This Agreement and any related instruments
shall not be construed more strictly against one party than against the other by
virtue of the fact that initial drafts were made and prepared by counsel for one
of the parties, it being recognized that this Agreement and any related
instruments are the product of extensive negotiations between the parties hereto
and that both parties hereto have contributed substantially and materially to
the final preparation of this Agreement and all related instruments.
13.9      Severability.  In case any one or more of the provisions contained in
the Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.
13.10    Authority of Parties.  Seller and Purchaser represent to each other
that each has full power and authority to enter into and perform this Agreement,
all related instruments and the documentation contemplated hereby and thereby in
accordance with their respective terms and that the delivery and performance of
this Agreement, all related instruments and the documentation contemplated
hereby and thereby has been duly authorized by all necessary action.
13.11   No Waiver.  Neither the failure of either party to exercise any power
given such party hereunder or to insist upon strict compliance by the other
party with its obligations hereunder, nor any custom or practice of the parties
at variance with the terms hereof shall constitute a waiver of either party’s
right to demand exact compliance with the terms hereof.
14

--------------------------------------------------------------------------------

ARTICLE FOURTEEN


NO ASSUMPTION OF LIABILITIES


The parties acknowledge that this transaction contemplates only the sale and
purchase of the Property and that Seller is not selling a business nor do the
parties intend that Purchaser be deemed a successor of Seller with respect to
any liabilities of Seller to any third party. Except as otherwise provided in
this Agreement, Purchaser shall neither assume nor be liable for any of the
debts, liabilities, taxes or obligations of, or claims against, Seller, or of
any other person or entity, of any kind or nature, whether existing now, on the
Closing Date or at any time thereafter. All of such debts, liabilities, taxes,
obligations and claims shall be solely those of Seller, and Seller hereby
represents, warrants, covenants and agrees to defend, indemnify and hold
harmless Purchaser from any liability with respect thereto.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth below their respective signatures.



PURCHASER:
FAAC INCORPORATED, a Michigan corporation 

By:           /s/ Thomas J. Paup
Name:     Thomas J. Paup
Title:       Sr. VP Finance, CFO,& Treasurer
FAAC, Inc.



SELLER:
OAK VALLEY 1229, LLC, a Michigan limited liability company 





By:          /s/ Albert Rodriguez
Name:     Albert Rodriguez
Title:       Manager
 

16